Vista la solicitud de certiorari radicada por los peticionarios,-para que revisemos 'y anulemos la resolución de la corte recurrida resol-viendo excepciones previas, y vista la jurisprudencia sentada por este Tribunal Supremo en los casos de Rodríguez v. Sepúlveda, 19 D.P.R. 1169, Martínez v. Soto Nussa, 20 D.P.R. 359, Muñoz et al. v. Corte de Distrito, 31 D.P.R. 820, y Miranda v. Corte Municipal, 36 D.P.R. 865, se declara no haber lugar a expedir el auto solicitado.
El Juez Asociado Sr. Córdova Dávila no intervino.